Citation Nr: 1456357	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a recurrent right leg disorder to include exertional compartment syndrome.  

2.  Entitlement to service connection for a brain disorder to include post-operative frontal ependymoma residuals, short-term memory loss, and a recurrent headache disorder.  

3.  Entitlement to service connection for a left leg disorder to include left lower extremity numbness and tibial stress fracture residuals.  

4.  Entitlement to service connection for a right foot disorder to include neuropathy.  

5.  Entitlement to service connection for a left foot disorder to include neuropathy.  

6.  Entitlement to service connection for a right hand disorder to include neuropathy.  

7.  Entitlement to service connection for a left hand disorder to include neuropathy.  
REPRESENTATION

Appellant represented by:	the Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from June 1998 to February 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Newark, New Jersey, Regional Office (RO) which denied service connection for right leg numbness, a brain injury, short-term memory loss, left leg numbness, right foot neuropathy, left foot neuropathy, right hand neuropathy, and left hand neuropathy.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a brain disorder, a left leg disorder, a right foot disorder, a left foot disorder, a right hand disorder, and a left hand disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In October 2014, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking service connection for a left ankle disorder to include exertional compartment syndrome.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it. The issue is referred to the RO for appropriate action.  


FINDING OF FACT

Recurrent right leg compartment syndrome was initially manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for recurrent right leg exertional compartment syndrome have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for right leg exertional compartment syndrome.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


I.  Recurrent Right Leg Disorder

The Veteran asserts that service connection for a recurrent right leg disorder is warranted as she incurred the claimed disorder during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records reflect that she was seen for right lower extremity complaints.  A July 1998 podiatric evaluation notes that the Veteran's right leg was one-half inch shorter than her left leg.  An August 1998 treatment record states that the Veteran complained of right leg pain after standing for prolonged periods of time.  No right leg disorder was diagnosed.  An October 1998 Report of Medical Assessment (DD Form 2697), relates that the Veteran had asymptomatic right lower leg exertional compartment syndrome and was going to seek service connection for that disorder.  At her October 1998 physical examination for service separation, the Veteran was diagnosed with "exertional compartment syndrome - asymptomatic now."  The examiner commented that the Veteran should seek VA treatment "if prob[lem]s develop [with right] leg."  

At a June 2014 VA neurological evaluation, the Veteran complained of moderate intermittent right lower extremity pain.  She was reported to have "a history of bilateral lower limb compartment syndrome and has had a fasciotomy on the left."  

The Veteran asserts that service connection for a recurrent right leg disorder is warranted as she was initially diagnosed with right leg exertional compartment syndrome during active service and that disorder has persisted until the present time.  The Veteran's service treatment records and the report of her October 1998 physical examination for service separation state that she was diagnosed with right lower extremity exertional compartment syndrome.  The June 2014 VA neurological evaluation notes the Veteran's history of bilateral lower limb compartment syndrome.  In the absence of persuasive evidence to the contrary and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent right leg exertional syndrome is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for recurrent right leg exertional syndrome is granted.  


REMAND

Brain Disorder

The June 2014 VA neurological examination report states that the Veteran presented a history of recurrent headaches which initially manifested during active service.  The Veteran was noted to have "a complicated medical history" including a history of recurrent headaches.  The examiner commented that: "the long interval between the onset of headaches and the discovery of the tumor, the type and location of the tumor, and, more significantly, the negative imaging when the headaches began years earlier, make a relationship between the original headaches and the tumor unlikely" and "the headaches that began while the patient was serving in the Marines were probably not caused by the tumor that was subsequently diagnosed."  While concluding both that "it is unlikely that the frontal ependymoma occurred during or was caused by [the Veteran's] Marine service" and the tumor did not cause the Veteran's headaches, the VA physician did not make any specific determinations as to whether the Veteran's recurrent headache disorder was related to her in-service headaches or otherwise originated during active service and, if so, whether the Veteran's nonservice-connected post-operative frontal ependymoma residuals increased in severity beyond their natural progression due to such headache disorder.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA neurological evaluation is necessary.  

VA clinical documentation dated after April 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Upper and Lower Extremity Disabilities

Given the asserted common neurological etiology of the claimed disorders, the Board finds that the issues of service connection for a left leg disorder to include left lower extremity numbness and tibial stress fracture residuals, a right foot disorder to include neuropathy, a left foot disorder to include neuropathy, a right hand disorder to include neuropathy, and a left hand disorder to include neuropathy are inextricably intertwined with the issue of service connection for a brain disorder to include post-operative frontal ependymoma residuals, short-term memory loss, and a recurrent headache disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of her brain, upper extremity, and lower extremity disorders after April 2014 and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after April 2014.  

3.  Schedule the Veteran for a VA neurological examination to address the current nature and etiology of her recurrent headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a recurrent headache disorder is not diagnosed, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent headache disorder had its onset during active service; is related to the Veteran's in-service headaches; or otherwise originated during active service.  

If a recurrent headache disorder is determined to have originated during active service, the examiner should opine further as to whether the Veteran's frontal ependymoma residuals increased in severity beyond their natural progression due to the diagnosed recurrent headache disorder.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


